Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct species
Species 1:  Fig. 1
Species 2:  Fig. 2
Species 3:  Fig. 3
Species 4:  Fig. 4
Species 5:  Fig. 5
Species 6:  Fig. 6
The office notes here that it appears that the final independent claim is intended to be to Fig. 6, if this is not the case, and it is intended to be generic, then the specification may need to be doctored a bit to ensure it is correctly setting forth that all features claimed in the final independent are intended to be present in other embodiments as well (see for instance the limitations on the 5th and 4th to last lines of the last independent claim 19).  If that is the case then the applicant can propose a regrouping and the office will consider it, but for now it appears that claim 19 is intended to be to Fig. 6.  

The species are independent or distinct because of the recited mutually exclusive characteristics, e.g. “a concentration of magnesium in the first semiconductor region being less than a concentration of magnesium in the second semiconductor region” (see claim 1, appearing to be directed to Fig. 1-5 but not 6), all the limitations in claim 8 (appearing to be directed to fig. 1/5 but not Fig. 2-4), all the limitations in claim 9 (appearing to be directed to Fig. 1, 2, 5 but not Fig. 3/4), all the limitations in 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims appear to be completely generic, but many claims are generic to Fig. 1-5 and various variations.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, here specifically there will undoubtedly be many different search queries for the different species) 
the prior art applicable to one species would not likely be applicable to the other species (here it is noted that it is very likely that prior art applicable to the specifics of one species would not be applicable to the specifics of another species).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Further should the applicant elect any of Fig. 1-5 this application appears to contain claims which will be directed to the following patentably distinct sub-species (the office notes as an aside that claim 14 does not appear to be appropriately drafted and there is likely either a typo either in the dependency of the final ranges in the final clause of claim 14, as the final clause of claim 14 appears to be an attempt to impermissibly broaden the range of values for the concentration of magnesium in the second semiconductor region beyond the already narrower limitation in claim 13, for now the office will 
Sub-species A:  undepicted sub-species disclosed on page 10 of specification with the concentration of Mg in the first semiconductor region being less than 1x10^18 and the concentration of magnesium in the second semiconductor region being 5x10^18 or more.
Sub-species B:  undepicted sub-species disclosed on page 10 of specification with the concentration of Mg in the first semiconductor region being less than 1x10^18 and the concentration of magnesium in the second semiconductor region being 5x10^18 or more.  

The species are independent or distinct because of the recited mutually exclusive characteristics, e.g. the entire limitations of claim 13 (appearing to be to the first sub-species but not the second sub-species), and the entire limitations of claim 14 (appearing to be to the second sub-species but not the first sub-species when all limitations are considered as a whole).  In addition, these sub-species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed sub-species, or a single grouping of patentably indistinct sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 appears generic, along with many other claims which will be generic depending on which Species is elected above.
There is a search and/or examination burden for the patentably distinct sub-species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, here specifically there will undoubtedly be many different search queries for the different sub-species) 
the prior art applicable to one species would not likely be applicable to the other species (here it is noted that it is very likely that prior art applicable to the specifics of one sub-species would not be applicable to the specifics of another species).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected sub-species or grouping of patentably indistinct sub-species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the sub-species, or groupings of patentably indistinct sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the sub-species 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  

A telephone call was made to Craig Feinberg on 03/10/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GRANT S WITHERS/Primary Examiner, Art Unit 2891